Citation Nr: 0026659	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  99-06 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a left 
ankle injury, including the foot, hip, and leg.  

2.  Entitlement to service connection for disability of the 
right foot, ankle, leg, hip, and lower back.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which the RO found that new and 
material evidence had not been presented to reopen a claim 
for service connection for residuals of a left ankle injury, 
and service connection was denied for a disability of the 
right foot, ankle, leg, hip, and lower back.  

The Board notes that at his personal hearing in April 1999, 
the veteran indicated that he wished to withdraw his claim 
with regard to the right ankle, as he had never claimed for 
the right ankle and he did not know how that issue became a 
part of his claim.  Accordingly, in the June 1999 
Supplemental Statement of the Case, this issue was framed as 
entitlement to service connection for a disability of the 
right foot, leg, hip, and lower back.  Thus, reference to the 
right ankle has been omitted and a right ankle claim is not 
part of the issue which will be addressed by the Board on 
appeal.  


REMAND

Having reviewed the record, the Board has determined that the 
instant claims must be returned to the RO in order to ensure 
compliance with due process considerations.  The record 
indicates that in August 2000, additional pertinent medical 
evidence was received at the Board, and this evidence 
consists of a private medical examination report (dated June 
2000) which shows treatment for back pain and left hip pain.  
This evidence had been sent by the veteran to his 
congressional representative, who subsequently forwarded the 
evidence to the Board.  The record does not indicate that 
this evidence was accompanied by a written waiver of the 
right to have this evidence considered by the RO in the first 
instance.  

Therefore, the instant claims must be returned to the RO so 
that the additional evidence received in August 2000 may be 
considered by the RO in the first instance, to include review 
and preparation of a Supplemental Statement of the Case.  See 
38 C.F.R. § 20.1304(c) (1999).  

Accordingly, the instant claims are REMANDED for the 
following actions:

The RO should review the veteran's claim 
with consideration of the June 2000 
medical examination report which was 
received at the Board in August 2000, and 
the veteran should be furnished with a 
Supplemental Statement of the Case which 
discusses this additional evidence.  

Thereafter, and upon compliance with the requisite appellate 
procedures, this claim should be returned to the Board for 
further action, as appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this remand is to ensure compliance with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of the claims on appeal.  



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



